

115 HR 5142 IH: Readable Legislation Act of 2018
U.S. House of Representatives
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5142IN THE HOUSE OF REPRESENTATIVESMarch 1, 2018Mr. Amash (for himself, Mr. Meadows, Mr. McClintock, Mr. McKinley, Mr. Cramer, Mr. Loudermilk, Mr. Massie, Mr. Huffman, Mr. Polis, Mr. Jones, Mr. Moulton, Mr. Messer, Ms. Norton, Mr. Brat, Mr. Tonko, Mr. Norman, and Mr. Khanna) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 2 of title 1, United States Code, to establish the style for amending laws.
	
 1.Short titleThis Act may be cited as the Readable Legislation Act of 2018. 2.Amending laws (a)In generalChapter 2 of title 1, United States Code, is amended by adding at the end the following new section:
				
 115.Amending lawsNo section of an Act shall be revised or amended by mere reference to it. Every bill or joint resolution which amends an existing section of any Act shall set forth the entire section, showing the omissions and insertions proposed by appropriate typographical devices..
 (b)Conforming amendmentThe table of sections at the beginning of chapter 2 of title 1, United States Code, is amended by adding after the item relating to section 114 the following new item:
				
					
						115. Amending laws..
 3.Effective dateThis Act and the amendments made by it shall take effect on January 3, 2019. 